
	

113 HR 4185 : District of Columbia Courts, Public Defender Service, and Court Services and Offender Supervision Agency Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 4185
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014ReceivedAN ACT
		To revise certain authorities of the District of Columbia courts, the Court Services and Offender
			 Supervision Agency for the District of Columbia, and the Public Defender
			 Service for the District of Columbia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the District of Columbia Courts, Public Defender Service, and Court Services and Offender Supervision
			 Agency Act of 2014.
		2.Authorities of District of Columbia Courts
			(a)Authorization To Collect Debts and Erroneous Payments From Employees
				(1)In generalChapter 17 of title 11, District of Columbia Official Code, is amended by adding at the end of
			 subchapter II the following new section:
					
						11–1733.Collection, compromise, and waiver of employee debts and erroneous payments
							(a)Collection of Debts and Erroneous Payments Made to Employees
								(1)Authority to collectIf the Executive Officer determines that an employee or former employee of the District of Columbia
			 Courts is indebted to the District of Columbia Courts because of an
			 erroneous payment made to or on behalf of the employee, or any other debt,
			 the Executive Officer may collect the amount of the indebtedness in
			 accordance with this subsection.
								(2)Timing of collectionAny debt authorized to be collected under this subsection may be collected in monthly installments
			 or at officially established regular pay period intervals, by deduction in
			 reasonable amounts from the current pay of the employee.
								(3)Source of deductionsDeductions described in paragraph (2) may be made from any wages, salary, compensation,
			 remuneration for services, or other authorized pay, including but not
			 limited to incentive pay, back pay, and lump sum leave payments, but not
			 including retirement pay.
								(4)Limit on amountThe amount deducted with respect to an employee for any period may not exceed 20 percent of the
			 employee’s disposable pay, except that a greater percentage may be
			 deducted upon consent of the employee involved.
								(5)Collections after employmentIf an employee's employment ends before collection of the amount of the employee’s indebtedness is
			 completed, deductions may be made from later non-periodic government
			 payments of any nature due the former employee, except retirement pay, and
			 such deductions may be made without regard to the limit under paragraph
			 (4).
								(b)Notice and Hearing Required
								(1)In generalExcept as provided in paragraph (3), prior to initiating any proceedings under subsection (a) to
			 collect any indebtedness of an individual, the Executive Officer shall
			 provide the individual with—
									(A)a minimum of 30 days written notice, informing such individual of the nature and amount of the
			 indebtedness determined by the District of Columbia Courts to be due, the
			 intention of the Courts to initiate proceedings to collect the debt
			 through deductions from pay, and an explanation of the rights of the
			 individual under this section;
									(B)an opportunity to inspect and copy Court records relating to the debt;
									(C)an opportunity to enter into a written agreement with the Courts, under terms agreeable to the
			 Executive Officer, to establish a schedule for the repayment of the debt;
			 and
									(D)an opportunity for a hearing in accordance with paragraph (2) on the determination of the Courts
			 concerning the existence or the amount of the debt, and in the case of an
			 individual whose repayment schedule is established other than by a written
			 agreement pursuant to subparagraph (C), concerning the terms of the
			 repayment schedule.
									(2)Procedures for hearings
									(A)Availability of hearing upon requestA hearing under this paragraph shall be provided if the individual, on or before the fifteenth day
			 following receipt of the notice described in paragraph (1)(A), and in
			 accordance with such procedures as the Executive Officer may prescribe,
			 files a petition requesting such a hearing.
									(B)Basis for hearingUnless the hearing officer determines that the existence or the amount of the debt turns on an
			 issue of credibility or veracity or cannot be resolved by a review of the
			 documentary evidence, the hearing shall be on the written submissions.
									(C)Stay of collection proceedingsThe timely filing of a petition for hearing shall stay the commencement of collection proceedings.
									(D)Independent officerA hearing under this paragraph shall be conducted by an independent hearing officer appointed in
			 accordance with regulations promulgated under subsection (e).
									(E)Deadline for decisionThe hearing officer shall issue a final decision regarding the questions covered by the hearing at
			 the earliest practicable date, but not later than 60 days after the
			 hearing.
									(3)ExceptionParagraphs (1) and (2) shall not apply to routine intra-Courts adjustments of pay that are
			 attributable to clerical or administrative errors or delays in processing
			 pay documents that have occurred within the 4 pay periods preceding the
			 adjustment and to any adjustment that amounts to $50 or less, if at the
			 time of such adjustment, or as soon thereafter as practical, the
			 individual is provided written notice of the nature and the amount of the
			 adjustment and a point of contact for contesting such adjustment.
								(c)Compromise
								(1)Authority to compromise claimsThe Executive Officer may—
									(A)compromise a claim to collect an indebtedness under this section if the amount involved is not more
			 than $100,000; and
									(B)suspend or end collection action on such a claim if it appears that no person liable on the claim
			 has the present or prospective ability to pay a significant amount of the
			 claim or if the cost of collecting the claim is likely to be more than the
			 amount recovered.
									(2)Effect of compromiseA compromise under this subsection is final and conclusive unless gotten by fraud,
			 misrepresentation, presenting a false claim, or mutual mistake of fact.
								(3)No liability of official responsible for compromiseAn accountable official is not liable for an amount paid or for the value of property lost or
			 damaged if the amount or value is not recovered because of a compromise
			 under this subsection.
								(d)Waiver of Claim
								(1)Authority to waive claimsUpon application from a person liable on a claim to collect an indebtedness under this section, the
			 Executive Officer may, with written justification, waive the claim if
			 collection would be—
									(A)against equity;
									(B)against good conscience; and
									(C)not in the best interests of the Courts.
									(2)Limitations on authorityThe Executive Officer may not exercise the authority under this subsection to waive a claim if—
									(A)in the Executive Officer’s opinion, there exists, in connection with the claim, an indication of
			 fraud, misrepresentation, fault, or lack of good faith on the part of the
			 employee, former employee, or any other person having an interest in
			 obtaining a waiver of the claim; or
									(B)the application for waiver is received in the Executive Officer’s office after the expiration of 3
			 years immediately following the date on which the erroneous payment was
			 discovered or 3 years after the date of the enactment of this section,
			 whichever is later, except if the claim involves money owed for Federal
			 health benefits, Federal life insurance, or Federal retirement benefits.
									(3)Denial of application for waiverA decision by the Executive Officer to deny an application for a waiver under this subsection shall
			 be the final administrative decision of the District government.
								(4)Refund of amounts already collected against claim subsequently waivedIf the Courts have been reimbursed for a claim under this section in whole or in part, and a waiver
			 of the claim is then granted, the employee or former employee shall be
			 entitled to a refund of the amount of the reimbursement upon application
			 for that refund, so long as the application is received not later than 2
			 years after the effective date of the waiver.
								(5)Effect on accounts of CourtsIn the audit and settlement of accounts of any accountable official, full credit shall be given for
			 any amounts with respect to which collection by the Courts is waived under
			 this subsection.
								(6)Validity of paymentsAn erroneous payment or debt, the collection of which is waived under this subsection, is a valid
			 payment for all purposes.
								(7)No effect on other authoritiesNothing contained in this subsection shall be construed to affect in any way the authority under
			 any other statute to litigate, settle, compromise, or waive any claim of
			 the District of Columbia.
								(e)RegulationsThe Executive Officer’s authority under this section shall be subject to regulations promulgated by
			 the Joint Committee on Judicial Administration..
				(2)Clerical amendmentThe table of contents of chapter 17 of title 11, District of Columbia Official Code, is amended by
			 adding at the end of the items relating to subchapter II the following new
			 item:
					
						
							11–1733. Collection, compromise, and waiver of employee debts and erroneous payments..
				(3)Effective dateThe amendments made by this subsection shall apply with respect to erroneous payments made and
			 debts incurred before, on, or after the date of the enactment of this Act.
				(b)Authorization To Purchase Uniforms for PersonnelSection 11–1742(b), District of Columbia Official Code, is amended by adding at the end the
			 following new sentence: Under the authority of the previous sentence, the Executive Officer may purchase uniforms to be
			 worn by nonjudicial employees of the District of Columbia Courts whose
			 responsibilities warrant the wearing of uniforms, so long as the cost of
			 furnishing a uniform to an employee during a year does not exceed the
			 amount applicable for the year under section 5901(a)(1) of title 5, United
			 States Code (relating to the uniform allowance for employees of the
			 Government of the United States)..
			3.Authorities of Court Services and Offender Supervision Agency
			(a)Authority To Develop and Operate Incentive Programs for Sentenced OffendersSection 11233(b)(2)(F) of the National Capital Revitalization and Self-Government Improvement Act
			 of 1997 (sec. 24–133(b)(2)(F), D.C. Official Code) is amended by striking sanctions and inserting sanction and incentive.
			(b)Permanent Authority To Accept GiftsSection 11233(b)(3)(A) of such Act (sec. 24–133(b)(3)(A), D.C. Official Code) is amended to read as
			 follows:
				
					(A)Authority to accept giftsThe Director may accept, solicit, and use on behalf of the Agency any monetary or nonmonetary gift,
			 donation, bequest, or use of facilities, property, or services for the
			 purpose of aiding or facilitating the work of the Agency..
			(c)Permanent Authority To Accept and Use Reimbursements From District GovernmentSection 11233(b)(4) of such Act (sec. 24–133(b)(4)) is amended by striking During fiscal years 2006 through 2008, the Director and inserting The Director.
			4.Authorities of Public Defender Service
			(a)Acceptance and Use of Services of VolunteersSection 307(b) of such Act (sec. 2–1607(b), D.C. Official Code) is amended by striking the Service may accept public grants and private contributions made to assist it and inserting the Service may accept and use public grants, private contributions, and voluntary and
			 uncompensated (gratuitous) services to assist it.
			(b)Treatment of Members of Board of Trustees as Employees of Service for Purposes of Liability
				(1)In generalSection 303(d) of such Act (sec. 2–1603(d), D.C. Official Code) is amended by striking employees of the District of Columbia and inserting employees of the Service.
				(2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in the enactment of the
			 District of Columbia Courts and Justice Technical Corrections Act of 1998
			 (Public Law 105–274).
				
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk
